Citation Nr: 1607856	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Board reopened the previously denied claim of service connection for diabetes mellitus and remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2015 remand directed, in part, that the AOJ obtain from the Veteran the approximate date of his treatment for physical deterioration at Fort Ord, California, within a date range of three months.  After such information was received, the AOJ was to take appropriate action to obtain his records.

In a December 2015 letter, the Veteran indicated that he was treated at Fort Ord in either September or October 1987.  The AOJ has not undertaken any efforts to obtain the Veteran's records, nor are there records from Fort Ord during that period of time in the available service treatment records.  Thus, although some of the development set forth in the September 2015 remand was completed, remand is therefore required so that these records may be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate agencies, including, but not limited to, the National Personnel Records Center, the National Archives, the Department of the Army, and/or the medical facility at Fort Ord, in order to locate any records of the Veteran's treatment at that installation from September to October 1987.  

If such records are unavailable or cannot be located, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

